Citation Nr: 1826194	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  09-08 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right foot sural neuroma.

2.  Entitlement to a rating in excess of 30 percent for migraine headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yacoub, Associate Counsel 



INTRODUCTION

The Veteran had active service from October 1980 to June 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2017, the Board remanded this appeal for additional development.  It has now been returned for further appellate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

In August 2017, the Board remanded the issues on appeal for additional development.  The AOJ was directed to schedule the Veteran for additional examinations to assess the current status and severity of her migraine disorder and her right foot disorder, based on her statements of worsening symptoms.  

To date, she has not been afforded these examinations, nor does the record indicate that there has been an attempt to schedule the examinations.  As such, there has not been substantial compliance with the prior Board remand orders and additional development is necessary.  Stegall v. West, 11 Vet. App. 271 (1998). 

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA or private treatment records and associate those documents with the claims file.

2.  Schedule the Veteran for an examination to determine the nature and severity of her service-connected migraine disorder.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should specifically clarify whether the Veteran's migraines are manifested by the following:

(a) characteristic prostrating attacks occurring on average once a month over the last several months, or 

(b) very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The examiner is advised that the Veteran is competent to report her symptoms and that her reports of multiple migraines per week where she must lie in the dark must be considered and addressed in formulating the requested opinion.  

A thorough rationale for all opinions expressed must be provided.

3.  Schedule the Veteran for an examination to determine the nature and severity of her service-connected right foot sural neuroma.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

The examiner should identify any nerve(s) involved and the degree of impairment, to include all symptoms and manifestations (whether neuralgia or neuritis), as well as a characterization of the symptoms as to whether they represent complete paralysis or incomplete paralysis.  

If incomplete paralysis is represented by the manifestations, the examiner should characterize these manifestations as mild, moderate, or severe and provide a rationale.  In doing so, the examiner should address the Veteran's nerve surgery residuals and her lay statements regarding her symptoms.

A thorough rationale for all opinions expressed must be provided.

4.  Readjudicate the issues on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case to her and her representative and allow the appropriate time for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




